        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 1 of 53




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                    ORAL ARGUMENT REQUESTED

               v.                           No. S1 18 Cr. 328 (KPF)

ANILESH AHUJA, a/k/a “Neil,” and
JEREMY SHOR,

                     Defendants.



          REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
          MOTION TO DISMISS THE INDICTMENT OR FOR A NEW TRIAL




WEDDLE LAW PLLC                           PAUL, WEISS, RIFKIND, WHARTON &
Justin S. Weddle                          GARRISON LLP
Julia I. Catania                          Roberto Finzi
250 West 55th Street, Floor 30            Richard C. Tarlowe
New York, New York 11226                  1285 Avenue of the Americas
T: 212-997-5518                           New York, New York 10019-6064
                                          T: 212-373-3000
Attorneys for Jeremy Shor

                                          KIRKLAND & ELLIS LLP
                                          John P. Del Monaco
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          T: 212-446-4800

                                          Attorneys for Anilesh Ahuja




May 14, 2021
      Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 2 of 53




                                             TABLE OF CONTENTS

PRELIMINARY STATEMENT .........................................................................................1
ARGUMENT .......................................................................................................................4
I.        THE COURT SHOULD GRANT THE MOTION FOR A NEW TRIAL..............4
          A.         The Suppressed Evidence Was Favorable to the Defense and
                     Subject to Disclosure. ..................................................................................4
          B.         The Suppressed Evidence Was Material. ..................................................15
II.       THE COURT SHOULD GRANT THE MOTION TO DISMISS THE
          INDICTMENT ......................................................................................................32
          A.         The Government’s Repeated Disclosure Failures Are Not Cured by
                     the Volume of the Government’s Other Discovery. ..................................34
          B.         The Government’s Failure to Maintain Any Disclosure Process
                     Was at Least Reckless. ..............................................................................38
          C.         The Government’s Representations to the Court Were at Least
                     Reckless. ....................................................................................................40
          D.         The Government Offers No Justifications for its Failure to
                     Memorialize Significant Communications. ...............................................44
          E.         There is No Way to Remedy the Harm from the Disclosure
                     Violations...................................................................................................46
CONCLUSION..................................................................................................................48




                                                                 i
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 3 of 53




                                PRELIMINARY STATEMENT

               In a case reliant on accomplice testimony, the government admittedly did not

disclose evidence demonstrating that, after receiving proposed plea allocutions from cooperating

witnesses, the prosecutors changed them—in one case, providing a cooperator an entirely rewritten

allocution—to favor its own view of the facts and undercut key defense arguments, and that the

cooperators then adopted the government’s changes and characterized them as their own. The

withheld evidence—which to this day we would not know about absent extraordinary steps taken

by the defense—shows that the government, in revising cooperators’ statements to better fit its

narrative of the facts—did precisely what it assured the Court and the defense it had not done (and

would never do).

               Although the government initially apologized for its various disclosure failures and

related misrepresentations to the Court, it now advances the surprising claim that this evidence

should never have been disclosed to the defense at all. The government’s position is that its

revisions were “appropriate” because they were “tethered” to prior proffer statements and therefore

not subject to disclosure. Although both of those factual predicates—that the changes were

appropriate and tethered to proffer statements—are at least debatable, they are in any event

irrelevant because the probative value of the withheld evidence does not depend on the

appropriateness (or inappropriateness) of the government’s role in revising and rewriting the

cooperators’ sworn testimony.

               The suppressed evidence would have established—in a way that none of the

evidence available to the defense at trial could—that the government was willing to ask

cooperators to make changes to their statements, and that the cooperators were willing to adopt

them. And whether or not the suggestions were tethered to prior proffer statements, they were

clearly more consistent with the government’s framing of the facts. These facts—which are not


                                                1
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 4 of 53




reasonably in dispute—would have cast doubt not only on the credibility of the witnesses, but on

the reliability of the government’s preparation and presentation of the evidence. Importantly, the

government does not dispute that the proposed allocutions (prepared by experienced counsel, who

had attended the relevant proffer sessions, and approved by the cooperators, who had witnessed

the underlying conduct) were themselves tethered to prior statements.

               This is not a case in which the government corrected a typo or added references to

a necessary element of the offense, and a simple review of the statements shows that the original

statements drafted by counsel were perfectly adequate and at least as tethered to the witnesses’

proffers as the government’s changes. The fact that the government nevertheless changed them—

including by striking the consistent references to “2015” that both cooperating witnesses had

independently included in their respective allocutions—was itself probative. In fact, it would have

been the most concrete and compelling evidence to support the defense’s argument to the jury that

the cooperators’ testimony had been “scripted” by the government.

               Ultimately, the government falls back on the claim that the withheld evidence

would not have mattered because it was inadmissible hearsay that would have confused the jury,

and because there was “overwhelming” evidence of guilt. The argument about inadmissibility is

just plain wrong, in that the evidence in question would not have been offered for the truth of the

original statements or revisions, but rather for the fact that they occurred. The argument about

jury confusion is based on a ruling Your Honor made on a record that understated the evidence’s

probative value and overstated its potential to confuse the jury. The facts as we know them today

are simple, powerful, easy to prove, and not unfairly prejudicial.

               The government’s argument about the overwhelming evidence of guilt is

dramatically overstated and in any event circular. The inculpatory weight of the proof cited by the




                                                 2
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 5 of 53




government is dependent on the cooperating witnesses’ interpretations and the assumed reliability

of the government’s presentation: the ability to undermine both would have cast a shadow on the

government’s case. The suppressed evidence was therefore material and the defendants are

entitled, at a minimum, to a new trial on that basis alone.

               More broadly, the government does not engage with the context in which the

government’s failures occurred.       The defendants’ opening brief catalogued in detail the

government’s (i) repeated failures to timely disclose Brady/Giglio; (ii) lack of any system or

process (in violation of its own policies) of memorializing, segregating, and disclosing substantive

communications with counsel for witnesses; (iii) repeated and mistaken representations to the

Court about reviews of its file; and (iv) a pattern of failing to memorialize key communications

with counsel for cooperators.

               In the limited instances in which the government tries to explain specific disclosure

failures, it offers unconvincing excuses that do not withstand the slightest scrutiny.         The

government also does not explain, or excuse, its failure to undertake any inquiry to ensure that its

representations to the Court—including representations pertaining to constitutional protections—

were grounded in fact, and it does not even attempt to address its demonstrated failure to

memorialize substantive communications to which the defendants were entitled.                   The

government’s conduct reflects at least a reckless disregard for the defendants’ constitutional

protections and warrants dismissal of the Indictment or, at a minimum, a new trial.

               In sum, the record in this case—both as it relates to the cooperator allocutions in

particular and to larger disclosure issues more generally—is largely undisputed. What is in dispute

is the import, effect, and consequences of the government’s actions and inaction. For the reasons

that follow, we respectfully submit that the government’s disclosure failures and inaccurate




                                                 3
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 6 of 53




representations were extraordinary, its conduct rendered the trial unfair, and the consequence of

that conduct should be dismissal, or at a minimum, a new trial.

                                         ARGUMENT

I.     THE COURT SHOULD GRANT THE MOTION FOR A NEW TRIAL

               A new trial is warranted, regardless of the government’s good faith, if the

government “suppressed” evidence (as that term is used in the relevant case law) that is

exculpatory or impeaching, and the defense was prejudiced. Brady v. Maryland, 373 U.S. 83, 87

(1963). The government does not dispute that it “suppressed” (i.e., did not produce) the allocution

materials. It argues instead that the suppressed evidence: (i) is somehow not Brady/Giglio; (ii)

would not have been admissible; and (iii) was in any event cumulative of other impeachment

material and would not have mattered in light of the other evidence received. The government is

wrong on all counts.

       A.      The Suppressed Evidence Was Favorable to the Defense and Subject to
               Disclosure.

               After having claimed for months that it regretted certain disclosure failures, the

government now takes the troubling position that it in fact had no duty to disclose any of the

information or documents regarding the cooperator allocutions. The government’s position is

unsupportable, and again raises questions about the government’s understanding and interpretation

of its disclosure obligations.

               Notably, upon learning of the existence of the allocution first proposed by Majidi’s

counsel (and even without knowing that the government had literally scripted the changes to

Majidi’s allocution), the Court stated that the proposed allocution “should have [been] produced.”




                                                4
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 7 of 53




Trial Tr. 478:19. 1 The government’s categorical statement to the contrary—that “communications

with defense counsel about a proposed allocution [do not] constitute Jencks Act material or Giglio

for the cooperating witnesses” as long as they are “tethered” to prior proffer statements, Opp. 17—

is incorrect as a general matter and as applied to the particular facts of this case.

                First, the proposed allocutions unquestionably fall within the scope of the Jencks

Act, and it is difficult to understand how the government could contend otherwise. Each of the

proposed allocutions was “a written statement” that was “adopted or approved” by the witness. 18

U.S.C. § 3500(e)(1). The proposed Majidi allocution was specifically titled “Approved,” ECF

385-2, and Dinucci’s counsel confirmed that his practice would have been to share the proposed

allocution with Dinucci before sending it to the government. See Trial Tr. 3137:14-15.

                Second, there is also no support for the government’s contention that

communications with defense counsel about a proposed allocution—regardless of the substance

of those communications—do not constitute Giglio as long as they are somehow tethered to prior

proffer statements. The defendants are not contending that all communications with a cooperator’s

attorney about an allocution necessarily need to be memorialized and disclosed. But here, for

example, the government caused at least two cooperating witnesses to make substantive changes

to their allocutions and, in one case, actually rewrote the witness’s proposed allocution and

provided it as a script for him to read as his own. It is remarkable for the government to suggest

that those facts need not be disclosed to the defense.2


1
       The government’s claim that “[t]he Government promptly conducted a search to determine whether a draft
       allocution existed for Majidi” after the Court made “clear that draft allocutions received from counsel . . .
       should have been produced to the defense,” Opp. 17–18, has it backwards. The Court did not announce a
       new, case-specific rule regarding draft allocutions. Rather, when the government (belatedly) produced the
       draft allocution at trial, the Court concluded that it “should have been disclosed” earlier. Trial Tr. 472:2-6.
2
       It is especially surprising for the government to take the position that it need not disclose a rewritten allocution
       provided to a cooperator’s lawyer in light of recent assurances provided to other judges in this District
       regarding the government’s revamped disclosure policies, implemented only a month before the Majidi


                                                           5
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 8 of 53




               Even if the government were correct that “communications with defense counsel

about a cooperating witness’s allocution that are tethered to proffered statements are appropriate,”

Opp. 27, that statement would say nothing about the government’s obligation to disclose those

communications because the Brady/Giglio analysis does not turn on the “appropriateness” of the

conduct in question.. Defense Mot. 44–45. Indeed, many government interactions with witnesses

that are entirely proper must be (and routinely are) disclosed to the defense, and many of those

interactions figure prominently in both cross-examination of witnesses and in arguments about

witness credibility and the merits of the case.

               In this case, it is indisputable (and the government does not contest) that the

government’s revisions to the allocutions at a minimum favored the government’s interpretation

of the evidence. And the proposed allocutions, which were presumably drafted by counsel for the

cooperating witnesses who were present at the same proffer sessions, and were approved by the

witnesses themselves, were certainly at least as tethered to prior proffer statements.

               Yet, the government caused the cooperators to allocute to different facts. That

evidence—that the government was willing to make the changes and that cooperators were willing

to go along with them—would itself have provided a compelling evidentiary basis for the defense

to argue to the jury that key cooperator testimony was curated by the government, and to cast doubt

on the government’s preparation of its witnesses and framing of its evidence. It also would have

supported a new (and evidence-based) line of argument about both the cooperating witnesses and

the government itself.




       allocution, that purportedly emphasize the need for prosecutors to make “broad,” “early” disclosure. July 2,
       2020 Gov’t Ltr. at 17, United States v. Nejad, 18 Cr. 224, ECF 354; see also Dec. 18, 2020 Gov’t Ltr. at 2,
       United States v. Jain, 19 Cr. 59, ECF 151 (reciting measures taken to “augment and reinforce updates to [the
       Office’s] discovery policy that we[re] made in 2018”).


                                                       6
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 9 of 53




                      The Revisions Supported the Government’s Narrative.

               The government spends much of its brief attempting to show that its changes to the

allocutions were consistent with certain excerpts of FBI 302s, but it does not (and cannot) contest

that its changes collectively supported the government’s framing of the case. So, for example, in

a detailed recitation of facts supporting two counts, Majidi’s proposed allocution—drafted by an

experienced defense lawyer with full knowledge of his client’s statements (including proffer

statements)—only referenced a scheme with Mr. Ahuja that accelerated in the “second half of

2015.” Defense Mot. App. at 026367–68. When the prosecution revised the allocution, it removed

the reference to the “second half of 2015,” and replaced it with a sentence stating that Majidi

participated in a scheme with Mr. Ahuja and Mr. Shor between 2014 and 2016. Id.

               Although the proposed allocution included, after the detailed factual recitation, one

generic reference to Majidi’s participation in a scheme to defraud investors “[b]etween 2014 and

2016,” id. at 026369, the proposed allocution did not, as the government inaccurately claims, state

in the “very first sentence” that the “scheme extended ‘[b]etween 2014 and 2016.’” Opp. 29. The

first sentence of the proposed allocution actually stated: “Between 2014 and 2016, I was employed

at Premium Point Investments as the portfolio manager for the mortgage credit hedge fund.” Id.

at 026367. No reference was made to the “scheme extend[ing]” into that period. Opp. 29. The

statement did not, in other words, refer to mismarking at all, much less in 2014 (and indeed Majidi

became portfolio manager only in 2014). As it did before and during trial, the government

continues even now to make inaccurate statements about material facts that could have been

avoided with minimal diligence. Regardless, even accepting the generic references to 2014, where

“suppressed evidence is inculpatory as well as exculpatory, and its exculpatory character

harmonizes with the theory of the defense case, a Brady violation has occurred.” United States v.

Mahaffy, 693 F.3d 113, 130 (2d Cir. 2012) (internal quotation marks omitted).


                                                 7
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 10 of 53




               Like Majidi’s proposed allocution, Dinucci’s proposed allocution—also

presumably prepared by experienced counsel familiar with Dinucci’s statements and approved by

Dinucci himself—specifically referenced “2015” and, in particular, mismarking “[b]eginning in

2015.” See Defense Mot. 40–41. And, just as it had done with Majidi, the government caused

Dinucci to change the time period from “2015” to “at some point after mid-2014.” Id. The

government does not attempt to explain why both cooperators (and their lawyers), who certainly

knew what they had said in their proffers, independently chose to highlight “2015” in their

proposed allocutions.      Absent the government’s influence, two government witnesses

independently stressed (and would have sworn to) 2015 as the relevant date of their conduct, and

at the government’s suggestion, both excised all references to “2015” and changed them to 2014.

That fact alone would have been significant.

               Whether or not tethered to proffer statements, these changes by the government

were clearly at odds with the defense case. Based on objective evidence, including E&Y’s

extensive testing of PPI’s marks in 2014 (in which it determined that the marks represented fair

value), and E&Y’s determination that no restatement of marks was necessary prior to September

2015, the defense emphasized that PPI’s marks were not inflated before mid-2015.             Both

defendants believed it important to place any mismarking in the second half of 2015: At that time,

as witness after witness testified, the market for PPI’s specific bonds became extremely illiquid,

such that it was difficult to determine “fair value” for bonds that were not trading.

               It was in late 2015, both defendants argued, that an anxious Majidi began to

pressure traders aggressively on marks, because he believed the illiquidity would help disguise

any inflation in the marks, and that the “sector spread” methodology became susceptible to

manipulation as liquidity increased spreads. Trial Tr. 2384:17–2386:20, 2796:13-21, 2800:10-13,




                                                 8
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 11 of 53




4762:24–4763:3. Mr. Shor argued that it was in late 2015 that he believed marks no longer

reflected fair value, and he began pushing back on Majidi and raising concerns with PPI’s

compliance officer. Id. at 3842:24–3843:6, 4812:1-18; 4850:10–4851:2. (Indeed, it was in the

second half of 2015 that Mr. Shor began recording interactions with others at PPI in which he

expressed issues with valuations.) Mr. Ahuja argued that the illiquidity made it very challenging

to assign a specific “value” to marks and to identify inflation, and because responsibility over the

valuation process belonged to PPI’s independent valuation committee (staffed with lawyers and

accountants), it was only when surprisingly large losses “crystallized” in early 2016 that he became

aware that PPI might need to restate its prior marks. Id. at 4771:15-23, 4785:23–4786:9, 4788:4–

4789:35. At a minimum, had the cooperators been left to their own devices and emphasized, in

sworn statements, the emergence of issues in 2015, they would have provided significant support

to the defendants’ arguments. Instead, the government intervened, eliminated that support, and

introduced an emphasis on 2014 that undermined the defense narrative. 3

               The other changes made by the government likewise favored its narrative. While

Majidi’s proposed allocution referenced mismarking only in the “Mortgage Credit Fund”—in

which Mr. Ahuja argued he had limited involvement—the government’s revisions implicated other

PPI funds in which the government contended Mr. Ahuja was more involved. Defense Mot. App

at 026367–69. Similarly, although the proposed Majidi allocution twice stated that Majidi

pressured traders to meet targets, the allocution delivered in Court omitted both references, see id.,

even though the defendants blamed PPI’s mismarking on Majidi pressuring traders under his

supervision. And of course an allocution that expressly referenced Mr. Shor participating in



3
       With respect to the idea that the 2014 date was somehow more consistent with the cooperating witnesses’
       proffer statements, we again note that the SEC (which was present for Majidi’s early proffers), charged a
       scheme from “at least September 2015 through March 2016.” Defense Mot. 38.


                                                      9
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 12 of 53




mismarking was more aligned with the government’s case than an allocution that referred to

nameless “traders.” Id. 4

               The government’s current attempt to downplay the significance of the changes is

also belied by its conduct in making those changes in the first place. If the government believed

that the cooperators’ proposed allocutions were consistent with their proffers and with the

government’s view of the case (and that they would provide no ammunition to the defense if

delivered as proposed), then the government would not have sought to change them. 5

               AUSA Griswold said she reviews allocutions so the plea goes “smoothly,” and

AUSA Naftalis said he would never do more than suggest that counsel hit the elements or correct

factual errors. Trial Tr. 768:15-769:24, 773:6-11. None of those motivations explains the changes

made here, including the entire rewriting of Majidi’s allocution. And while AUSA Naftalis now

suggests, long after trial, that it is actually “good practice” to add “facts” to an allocution when a

witness previously proffered them, Naftalis Decl. ¶ 29, that view only raises the questions of why

the witness (and/or the witness’s counsel) did not include those “facts” in the first place; why the

government felt it needed to include them; and why the witness agreed to include them—questions

that should have been in front of the jury. Setting aside whether the witnesses in fact proffered to

the missing “facts” here—and whether or not editing allocutions is good practice—the revisions




4
       The government says that Mr. Ahuja benefitted from the deletion of the phrase “[a]t the direction of Neil
       Ahuja,” Opp. 29 n.3, but the government’s revisions centered Mr. Ahuja in the alleged mismarking. The
       proposed allocution stated that Majidi acted at Mr. Ahuja’s direction and that Mr. Ahuja set targets that he
       let influence marks. While the defense did not dispute that Mr. Ahuja set performance goals—and that traders
       may have felt pressure to achieve them—the revised allocution stated that Majidi “worked with” Ahuja to
       “mismark” securities in PPI’s portfolios. Defense Mot. App. at 026368.
5
       Indeed, the evidence now available regarding the prosecution team’s concern with the proposed allocution
       contradicts AUSA Naftalis’s June 10, 2018 confirmation to the Court that he “would [not] have cared” “[i]f
       Mr. Majidi had read into the record what was sent as a proposed allocution.” Trial Tr. 768:20–769:1.


                                                      10
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 13 of 53




made in this case should have been disclosed. 6 One of the defense’s theories in this case was that

the government and its cooperators were misstating (or at least coloring) the facts. It should have

been for the jury, not the government, to assess whether the government’s changes to the

allocutions—and the cooperators’ acquiescence to those changes—supported that theory.

                        The Suppressed Evidence Was Compelling Evidence of Witness
                        Malleability and Impeached the Government’s Presentation of the
                        Facts.

               The government argues that not “every communication between attorneys gives

rise to a disclosure.” Opp. 45. Clearly that is true, and the defense has never suggested otherwise.

But it surely must be the case that some communications between the government and attorneys

for witnesses do require disclosure, and it must also be the case that evidence of the government

changing cooperators’ proposed sworn statements to better align with a preferred narrative, and

the cooperators accepting those changes, constitutes Brady and Giglio. Significantly, this evidence

would have been far more powerful than other communications that the government did disclose,

such as notes of meetings with witnesses that merely identified the date and participants and

contained a one-line notation stating “nothing new,” or a disclosure that the government provided

“pizza” to a witness. See infra § II.D; Defense Mot. 73. The government memorialized this

comparatively less significant information because it was fodder for cross-examination and

argument, and therefore Giglio. And the government did so notwithstanding that it presumably

considered these actions “appropriate.”

               Throughout its opposition, the government incorrectly assesses only the second

draft of the Dinucci allocution and the revised Majidi allocution, and considers each document in



6
       When questioned by the Court during trial, the prosecutors did not claim that they made changes to proposed
       allocutions as a matter of “routine,” see Naftalis Decl. ¶¶ 31, 38. In fact, AUSA Naftalis denied as much.
       Trial Tr. 767:16–768:10.


                                                      11
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 14 of 53




isolation. See Opp. 27–42; see also Kyles v. Whitley, 514 U.S. 419, 436 (1995) (materiality of

Brady evidence is “considered collectively, not item by item”). The suppressed evidence would

include not only those two documents, but also the facts surrounding the revisions to the

allocutions. That would include evidence that Majidi was provided with (and read from) a script

that was written by the government and handed to him or his counsel minutes before his plea. It

would include evidence that the changes made to Dinucci’s allocution were consistent with those

made to Majidi’s, and that the government spoke to counsel for Dole just before his plea in

conversations that clearly took place but were not memorialized. This evidence would have

figured prominently in cross-examination, but also would have been proven independently and

formed the basis for arguments, not only about cooperator credibility, but also about the merits of

the government’s case.

               Considering this evidence both individually and collectively, the jury could have

determined that the cooperators were capable of changing their statements based on government

influence. This is an obvious, traditional area of cross-examination and argument. See Davis v.

Alaska, 415 U.S. 308, 316 (1974) (“The partiality of a witness is subject to exploration at trial, and

is always relevant as discrediting the witness and affecting the weight of his testimony.” (internal

quotation marks omitted)); Jack B. Weinstein, et al., WEINSTEIN’S FEDERAL EVIDENCE

§ 607.04[1] (2d ed. 1999) (“[T]he trier of fact must be sufficiently informed of the underlying

relationships, circumstances, and influences operating on the witness to determine whether a

modification of testimony reasonably could be expected as a probable human reaction.”).

               The jury could also determine from this evidence that the testimony the cooperators

presented at trial had been “shaped” by the government. See Kyles, 514 U.S. at 443 (Brady claim

based on suppressed witness statements that raised substantial implication of coaching); Banks v.




                                                 12
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 15 of 53




Dretke, 540 U.S. 668, 685 (2004) (Brady claim based on transcript of pretrial interview that

provided “compelling evidence” that witness’s testimony was “tutored”). It would have been

powerful evidence to present to the jury, for example, that both cooperators highlighted “2015” in

the allocutions they independently prepared and adopted, but eliminated all reference to “2015”

after adopting the government’s changes.

               But the excluded evidence was not just relevant to the cooperators. It was also

relevant in order to make perfectly appropriate and customary arguments about the government’s

conduct of the prosecution and presentation of the evidence. The defense would have proven,

through documents and non-cooperator testimony (or by stipulation), that the government had

intervened to change allocutions, and that proof would have supported the defense argument that

the government was presenting an incomplete—or even inaccurate—depiction of the facts. See

Silva v. Brown, 416 F.3d 980, 988 (9th Cir. 2005) (“[T]he very fact that the prosecution had sought

to keep evidence of [the witness’s] mental capacity away from the jury might have diminished the

State’s own credibility as a presenter of evidence.”); see also Kyles, 514 U.S. at 445. Because

these events would have served to undermine the reliability of the government’s case and evidence

generally, it would exculpate the defendants, and not solely impeach government witnesses.

               The government fails to meaningfully distinguish the authority cited by the

defendants in their opening brief, simply contending that those cases involved different

“circumstances.” Opp. 41. But the factual distinctions are immaterial. Evidence that the

government potentially sought to influence witness testimony is relevant not only to the assessment

of witness and government credibility, but also to the reliability of the government’s proof, and it

should be presented to the jury. Each of the cases cited in our opening brief stresses that the

primary tool for coping with potential witness coaching is to “develop a record” of that coaching




                                                13
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 16 of 53




through cross-examination, evidence, and argument. Geders v. United States, 425 U.S. 80, 89–90

(1976). Indeed, where evidence has surfaced of potential witness influence, courts have rejected

challenges to convictions not because the underlying conduct was appropriate or inappropriate,

but because it was put before the jury. See Defense Mot. 60–61 & nn.17–18. 7 That did not happen

here.

                 The government identifies no case—and we are not aware of any—in which a court

held that the government need not disclose, or that the jury is not entitled to hear, evidence that the

government scripted—or even suggested—changes to a witness’s testimony as long as the changes

are tethered to the witness’s proffer statements. In fact, in United States v. Milles, where a witness

was handed an outline of the prosecutor’s direct examination, the trial court noted that it was

unable to find a case directly on point “because it would never cross” a prosecutor’s “mind to hand

[the witness] a script.” Tr. 4:10-13, No. 08-cr-00162-HG, ECF 92 (D. Haw. April 2, 2019). But

taking the government’s argument to its logical conclusion, even the government handing a word-

for-word script to a witness directly before her testimony at trial would not be a proper subject of

cross-examination (and not disclosable under Giglio) as long as the script was tethered to the

witness’s proffer statements. Unsurprisingly, the government cites no authority to support that

position.

                 Notwithstanding the government’s current position, the record suggests that during

trial the government was (at the very least) aware that the suppressed materials would have



7
        See also United States v. Malik, 800 F.2d 143, 149 (7th Cir. 1986) (no error where conversation between
        AUSA and witness during direct examination was announced to jury and subject to cross-examination);
        United States v. Nambo-Barajas, 338 F.3d 956, 962–963 (8th Cir. 2003) (no new trial based on pretrial
        meetings between government and witnesses where meetings “were covered by [the defendant] during cross-
        examination and the jury was free to consider their impact on the [witnesses’] credibility”); United States v.
        Yang, 281 F.3d 534, 549 (6th Cir. 2002) (same); United States v. Carrillo, 16 F.3d 1046, 1050 (9th Cir.
        1994), as amended (May 17, 1994) (“Coaching is a proper subject of impeachment in cross-examination.”).



                                                        14
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 17 of 53




provided fodder for cross-examination. See Defense Mot. 62. Specifically, the prosecutor called

Majidi’s counsel in advance of the plea, received Majidi’s allocution, called a meeting with his

colleagues to discuss it, and rewrote it. Then, rather than emailing the rewritten version to Majidi’s

counsel, the government arranged for a call and in-person meeting with Majidi’s counsel at which

the government now admits the allocution was discussed. At the least—and knowing that the

government failed to memorialize the substance of any of these communications with Majidi’s

counsel—it is reasonable to infer from these facts that the government itself was aware that the

revised allocution would have been material to the defense. Silva, 416 F.3d at 990 (government’s

own conduct in keeping information secret “highly relevant” to assessment of materiality).

               The government next argues that “the premise that the Government was seeking to

advance its theory of the case in a plea allocution makes no sense because the plea allocution itself

was inadmissible hearsay.” Opp. 28. But again that argument is belied by the government’s efforts

to rewrite the allocution. If the government had not been concerned about the defendants’ potential

use of the proposed allocutions (including as prior inconsistent statements by the cooperators), it

would not have bothered revising the allocutions, nor would it have had communications with

cooperators’ counsel about the content of Majidi’s proposed allocution or about receiving the

proposed Dinucci allocution in “hard copy.” Defense Mot. 35–36, 40. For that reason, the

government contemporaneously recognized that Majidi’s proposed “allocution gives [the defense]

some more questions on cross.” Defense Mot. Ex. E.

       B.      The Suppressed Evidence Was Material.

               Like its arguments on whether the suppressed evidence was Brady/Giglio, the

government’s materiality arguments rest on a narrow and incorrect statement of the evidence’s

probative value.     Because the suppressed material provides definitive evidence of the

government’s willingness to propose changes to the cooperators’ statements (and of the


                                                 15
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 18 of 53




cooperators’ willingness to adopt them), it is not cumulative of other impeachment evidence,

would be admissible as classic non-hearsay evidence, and would significantly undercut the

government’s case, which, as noted, relied heavily on cooperator testimony.

               Brady does not require a “strong” or “overwhelming” probability of a different

outcome, only a “reasonable probability that the Government’s suppression affected the outcome

of the case.” United States v. Thomas, 981 F. Supp. 2d 229, 242 (S.D.N.Y. 2013) (quoting United

States v. Coppa, 267 F.3d 132, 135 (2d Cir. 2001)). “The question is not whether the defendant

would more likely than not have received a different verdict with the evidence, but whether in its

absence he received a fair trial, understood as a trial resulting in a verdict worthy of confidence.”

Kyles, 514 U.S. at 434; see United States v. Smith, 77 F.3d 511, 515 (D.C. Cir. 1996) (“[T]he

amount of additional evidence indicating guilt is not dispositive of our inquiry. Instead, we must

decide whether the undisclosed information could have substantially affected the efforts of defense

counsel to impeach the witness, thereby calling into question the fairness of the ultimate verdict.”).

               Here, the government relied heavily on the cooperators’ testimony, and their

credibility was critical in light of significant disagreements about the interpretation of key

documents and facts. As a result, and under the applicable standard, the suppression of the

allocution-related materials undermines confidence in the verdict.

                       The Suppressed Evidence Was Not Cumulative.

               The government, in support of its argument that the suppressed evidence was

cumulative of other aspects of Majidi’s cross-examination, cites various topics on which Majidi

was impeached. Opp. 36–37. But the suppressed evidence relating to the allocutions was different

in kind. The other impeachment material involved collateral matters that went to Majidi’s general

motivation to obtain leniency, his animus against the defendants, or his character flaws. Id. During

summations, the government turned that material to its advantage, arguing that evidence that


                                                 16
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 19 of 53




cooperators had spoken falsely or crudely was further proof of the fraud. See Trial Tr. 4891:23–

4892:17 (“Mr. Dinucci is Mr. Shor’s guy, Mr. Majidi is Mr. Ahuja’s guy. . . . When they attack

the witnesses, these are the people that were hired at PPI. . . . These are their people. . . . We put

the witnesses on the stand, but . . . the defendants picked them. They picked them because that’s

who they did the fraud with.”).

               In contrast, and because the suppressed evidence implicated the government’s own

interactions with Majidi and not just Majidi himself, the government would not have been able to

simply dismiss its interactions with him as further proof that Majidi was a bad person, or by arguing

that any of Majidi’s shortcomings reflected exclusively on Mr. Shor or Mr. Ahuja. Rather, the

suppressed evidence would have directly supported an argument that Majidi was influenced by the

government to say what the government wanted him to say about the alleged scheme, and to adopt

the government’s statements as his own. That concrete proof would have generated unique and

powerful impeachment evidence and arguments for which the defense otherwise lacked

evidentiary support.       See United States v. Cuffie, 80 F.3d 514, 518 (D.C. Cir. 1996)

(“[U]ndisclosed impeachment evidence can be immaterial because of its cumulative nature only if

the witness was already impeached at trial by the same kind of evidence.”).8 And by putting the

facts surrounding the revised Majidi allocution in front of the jury—particularly in the form of a

document written by a prosecutor and adopted by a cooperator—and then connecting those facts

to a similar change in Dinucci’s allocution and to the day-of-plea meetings with Dole’s counsel,

the defense could have argued that the suppressed evidence cast substantial doubt on the


8
       See also United States v. Kohring, 637 F.3d 895, 904 (9th Cir. 2011) (“The fact that [a cooperator] might
       have had a motive to testify against [defendant] in order to gain leniency as to his corruption charges does
       not mean that evidence of a different bias or motive would be cumulative.”); United States v. Wilson, 481
       F.3d 475, 480 (7th Cir. 2007) (“[E]vidence that provides a new basis for impeachment is not cumulative.”);
       Silva, 416 F.3d at 989 (“[T]he undisclosed evidence was not duplicative of the impeachment evidence
       actually presented, but rather was of a different kind.”).



                                                      17
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 20 of 53




cooperators’ testimony and interactions with the government, and on the government’s

presentation of the evidence more generally. See United States v. Bagcho, 151 F. Supp. 3d 60,

73–74 (D.D.C. 2015) (even where defense “cross-examined [the witness] at great length, probing

his credibility with questions about ‘his progressive truth telling,’” the undisclosed evidence was

not cumulative because it “would have allowed the defense to not just generally impeach [the

witness’s] testimony, but also to cast doubt on the credibility of the DEA investigators who failed

to properly receive and/or act upon notice of an unreliable informer”), aff’d, 923 F.3d 1131 (D.C.

Cir. 2019); see also Napue v. People of State of Ill., 360 U.S. 264, 270 (1959) (rejecting idea that

“the fact that the jury was apprised of other grounds for believing that the witness . . . may have

had an interest in testifying against petitioner turned what was otherwise a tainted trial into a fair

one”).

               It is true that, as the government notes, the defense argued that the government’s

leverage over cooperators and the number of times they met to prepare the witnesses showed that

the cooperators’ testimony was “scripted.” Opp. 37. But the fact that the defense made that

argument at trial only reinforces the significance of the suppressed evidence. The government

hobbled the defense’s ability to prove that point by suppressing the most compelling evidence of

it: evidence that a prosecutor handed a cooperator a script that meaningfully differed from his

proposed sworn testimony, and then the cooperator read that script under oath essentially word-

for-word. See United States v. Dvorin, 817 F.3d 438, 451 (5th Cir. 2016) (plea agreement

supplement indicating government agreed to file substantial assistance motion was material even

though witness testified to cooperating with government and expected leniency); United States v.

Parker, 790 F.3d 550, 562 (4th Cir. 2015) (“[E]ven if the defendants were aware of [cooperator’s]

alleged ‘questionable business practices,’ the impeachment value of such information would have




                                                 18
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 21 of 53




been far less than the value of showing that [cooperator] was the subject of an imminent civil fraud

action and may have been testifying in an effort to receive favorable treatment from the

government.”). Whereas the jury would need to infer from the cooperators’ meetings with the

government that their testimony may have been influenced by the government, the suppressed

evidence would have given the jury tangible (and essentially incontrovertible) proof of the

government’s successful attempts to influence cooperator testimony. 9

                Similarly, the defense argued to the jury that the government was painting a

misleading picture based on jargon-filled communications and complex valuation concepts. So,

for example, the defense highlighted in summations various examples where the government’s

presentation of particular communications or events was directly contradicted by evidence that the

defense brought out on cross. See, e.g., Trial Tr. 4742:12–4743:17 (emphasizing instances in

which the government on direct asked SkyBridge witnesses if they would have wanted to know

certain information purportedly withheld by PPI, with the defense then demonstrating that PPI had

in fact provided that information to the witness).

                Likewise, the defense sought to portray the government as tailoring the evidence to

its story, including by showing the jury the full context for the government’s excerpts of

communications and instances in which the government did not disclose a key fact underlying a


9
       The government also notes the defendants were already permitted to cross-examine Majidi about
       “communications with the Government” that took place during Majidi’s “actual allocution that resulted in a
       modification of one of his answers.” Opp. 13, 38. The referenced exchange only demonstrates why the
       suppressed evidence would have been so helpful to the defense. At his plea, Majidi had to pause and then
       modify his answer after the Court asked whether he understood his conduct to be illegal. But at trial the
       defendants were entirely unaware that the phrase uttered by Majidi (“I knew what I was doing was wrong”)
       that had triggered the Court’s question was written by the government and likely seen by Majidi for the first
       time either just before his plea or while he was reading the allocution. Defense Mot. 59 n.16. The defense
       was not able to ask Majidi, for example, whether—having stumbled on the question—he actually believed
       the words “I knew what I was doing was wrong,” or if he was simply reading the government’s script.
       Notably, Majidi’s counsel, at his pre-indictment presentation, conveyed that Majidi had no knowledge of a
       corrupt relationship with Dinucci, and that Majidi felt it would have been reasonable to believe that Shor’s
       marks were at fair value. 3520-02.



                                                       19
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 22 of 53




document, including the fact that it was actually authored by Majidi and not by Mr. Ahuja as the

government said it was. Id. at 4741:22–4742:3. The suppressed evidence should have been

available to the defense to substantiate its argument that the government was not presenting the

evidence fairly.

                       The Suppressed Evidence Would Have Been Admissible.

               The government next claims that the suppressed evidence was “quintessential

hearsay that is inadmissible under Rules 801 and 802(d)(1)(A) [sic].” Opp. 33. The government

is wrong. As a threshold matter, it is black-letter law that the government’s Brady obligation

“applies regardless of whether the information would itself constitute admissible evidence.”

October 29, 2020 Order at 1, ECF 413; see United States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002)

(same). Whether or not the suppressed evidence itself was admissible is therefore immaterial.

               In any event, the suppressed evidence was, in fact, quintessential non-hearsay to

the extent that the revisions to the allocutions, and the facts surrounding those revisions, clearly

would not have been offered to “prove the truth of the matter asserted.” Fed. R. Evid. 801(c). So,

for example, the script prepared for Majidi by the government would not have been used to prove

the truth of either Majidi’s statements or the government’s edits to them. Rather, their significance

rests primarily in the fact that they were written by a prosecutor and delivered by a cooperator.

The government’s conduct in writing the allocution and handing it to Majidi—like Majidi’s

conduct in accepting the changes and adopting them as his own—are both highly relevant and not

statements at all. In addition, the words they each expressed are significant not for their truth, but

“solely in the fact that [they were] made.” Advisory Committee’s Note to Fed. R. Evid. 801(c);

see also United States v. Certified Env’t Servs., Inc., 753 F.3d 72, 89 (2d Cir. 2014) (“An out-of-

court statement offered for some other purpose, such as to show that a statement was made, to

demonstrate the statement’s effect on the listener, or to show the circumstances under which


                                                 20
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 23 of 53




subsequent events occurred, is not hearsay.” (internal citations omitted)). The suppressed evidence

also would have been admissible to demonstrate the witnesses’ partiality towards the government.

See United States v. James, 609 F.2d 36, 46 (2d Cir. 1979) (“[B]ias of a witness is not a collateral

issue and extrinsic evidence is admissible to prove that a witness has a motive to testify falsely.”

(internal quotation marks omitted)).

                 Beyond arguing that the suppressed evidence would be inadmissible, the

government goes even farther and argues that even cross-examination of the witnesses on the

suppressed evidence would be prohibited under Rule 403. Opp. 34. Ignoring its earlier private

acknowledgment made during trial that the proposed Majidi allocution “gives [the defense] some

more questions on cross,” Defense Mot. Ex. E., the government’s support for this argument relies

exclusively on the Court’s June 10, 2019 Order finding that the probative value of any cross-

examination would be outweighed by the risk of jury confusion. Opp. 34. But as explained in

detail in our opening brief, that Order rested on a false and incomplete record. See Defense Mot.

67–69.

                 The incomplete record went to both sides of the Rule 403 balancing test. As to its

probative value, the Court had been told that the government had not “handled the edits” to the

allocution, Trial Tr. 2065:23–2066:18, that AUSA Naftalis did not speak with Majidi’s counsel

about the allocution on the day of Majidi’s plea hearing, id. at 772:1-5, and that the government

did not send anything to Majidi’s counsel, id. at 2059:15-19, 2063:11-14, 2065:23–2066:2. 10 As

to unfair prejudice and possible jury confusion, the Court did not know who drafted the allocution

read by Majidi at his plea, who had edited the document, or how those facts would be put to the

witness and shown to the jury.


10
         The Court also believed that it (and the defense) had received all additional relevant information based on
         the searches directed by the Court and certified by the government. ECF 213 at 5. That belief was misplaced.


                                                        21
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 24 of 53




               Based on the government’s post-trial disclosures (occasioned by a FOIA request),

we now know that none of the underlying assumptions were true and that the sequence of events

could easily be put to the witness and shown to the jury. AUSA Naftalis rewrote the allocution,

discussed it with Majidi’s counsel on the day of Majidi’s plea, and handed the revisions either to

Majidi or his counsel. See Defense Mot. 67–68. The probative value of the evidence is much

greater than what it appeared to be when the Court issued its June 10, 2019 Order.

               The government responds that the defense “overstate[s] the record” because there

is “no evidence in the record to support the assertion that the Government handed Majidi the

Redline.” Opp. 34–35. Conspicuously, the government does not actually deny handing Majidi or

his counsel the rewritten allocution. And any gap in the record is entirely of the government’s

own doing, first because it did not memorialize the discussions with Majidi’s counsel, and second

because it resisted the defendants’ request to hold a hearing on these very questions, claiming that

“[t]he record relating to the post-trial issues raised by the defendants has been sufficiently

developed.” ECF 410 at 2. The government—and not the defense—has access to the witnesses

to those discussions (including, at a minimum, one or two AUSAs, Majidi’s counsel, Majidi, and

potentially an FBI agent or a paralegal from the U.S. Attorney’s Office). Where the defense has

“had no opportunity to challenge the prosecutors’ statements” through cross-examination, and

where the government itself has resisted the development of the record, the Court should not be

asked to draw inferences from gaps in the record in the government’s favor. United States v.

Spinelli, 551 F.3d 159, 166 (2d Cir. 2008).

               In fact, and despite opportunities to do so, the government has never provided an

alternative explanation for how Majidi came to read the allocution that AUSA Naftalis wrote.

AUSA Naftalis states that he now recalls that he in fact discussed the allocution with Majidi’s




                                                22
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 25 of 53




counsel on the day of the plea. Naftalis Decl. ¶¶ 22, 44. But the government’s unwillingness to

explain what was discussed at the pre-plea meeting and whether that meeting was used to hand

Majidi or his counsel the revised allocution does not prevent a reconstruction of what actually

occurred. Given (a) the extensive revisions made to the proposed allocution; (b) the absence of

any other evidence of the transmission of the revised allocution from the government to Majidi;

and (c) how Majidi’s actual allocution essentially tracked the rewrite word-for-word, see App., the

only plausible conclusion is that the government handed the rewritten allocution to Majidi or his

attorney shortly before the plea, and Majidi read it aloud in Court minutes later.

               The probative value of this suppressed evidence substantially outweighs the risks

of confusion previously identified by the Court in its June 10, 2019 Order. Cross-examination or

argument on this evidence would have required little or no explanation of Rule 11 and instruction

about the propriety of the government’s conduct. See Opp. 34–35. The overarching facts most

important to the jury are straightforward: the cooperators had been prepared to make one statement

under oath, and then made different ones at the government’s prompting or scripting. The evidence

of those facts did not require that the defense delve into Majidi’s relationship or communications

with his counsel, as the government argues, see id. It would be no different from other instances

in which cross-examination is permitted to examine potential government influence on testimony.

See Defense Mot. 60–61 & n.18; United States v. Milles, 363 F. App’x 506, 509 (9th Cir. 2010)

(witness subject to cross-examination on outline he viewed before testifying); United States v.

Bautista, 23 F.3d 726, 731–32 (2d Cir. 1994) (contact between government and witness subject to

cross-examination); United States v. Cincotta, 689 F.2d 238, 245 (1st Cir. 1982) (court offered

defense cross-examination on government mailings); Malik, 800 F.2d at 149 (conversation




                                                23
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 26 of 53




between prosecutor and witness during direct—permitted under court rules—did not warrant

reversal where defense could cross-examine the witness about it).

                 The government has no response to this point except to speculate that, after the

government provided the revised allocution to Majidi or his counsel and before Majidi read it out

loud, there must have been relevant privileged communications between Majidi and his counsel

because the allocution Majidi read in court was not exactly the same as the one he was handed.

Opp. 34–35. Had the government timely disclosed AUSA Naftalis’s email exchange reflecting

that he met with Majidi’s attorney before the plea so that the Court could have asked Majidi’s

attorney about it during trial, or had the government agreed to a post-trial evidentiary hearing at

which the government and/or Majidi’s attorneys testified, or had the government witnesses present

for the relevant discussions provided the necessary information, we might know more about the

extent of any such communications. But a comparison of the rewritten allocution drafted by the

government and Majidi’s as-read allocution reflects that any differences were de minimis, with the

only change of any significance being the omission of one generic sentence about use of interstate

wires that, for all we know, Majidi skipped as he read. See App. On this record, it cannot

reasonably be inferred that Majidi had any substantive discussion with his attorney about the

contents of the revised allocution before reading it, or that the details of those discussions were

required to fairly present the evidence to the jury. 11



11
        In briefing before the Second Circuit, the government argued that cross-examination could not have avoided
        implicating privileged discussions because “the cooperators did not communicate directly with the
        Government about their allocutions, but rather, communicated with their attorneys. Their understanding of
        how their allocutions were finalized would have come from their lawyers and would not have been an
        appropriate subject of inquiry.” Aug. 3, 2020 Gov’t App. Br. 52. Notably, the government appears to have
        abandoned the claim that the cooperators did not communicate directly with the government about the
        allocutions or that the cooperators were not present for those discussions. The government has not said why
        it is no longer making that assertion, but it may be the result of an (undisclosed) refreshed recollection that
        there were in fact communications with Majidi or at least that he was present when the government handed
        either him or his counsel the revised allocution before his plea. If so, the government should say so. In any


                                                         24
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 27 of 53




               But again, and even if such discussions did occur, the defense needed only to

inquire about the fact of the changes to the cooperator allocutions, which would not have raised

privilege concerns. See Silva, 416 F.3d at 991 (regardless of whether deal between cooperator and

government implicated government’s attorney work product, the “fact of the deal itself” would

have been admissible to impeach witness). In Triumph Capital Group, in which the Second Circuit

held that an agent’s notes of an attorney proffer on behalf of a cooperator should have been

disclosed as Brady, the court recognized that the notes—which more clearly implicated privileged

concerns than the suppressed evidence here—could have been used for cross-examining the

cooperator, questioning the FBI agent, or even questioning the cooperator’s attorney. 544 F.3d

149, 162 (2d Cir. 2008). And, ultimately, should the examination have ventured into privileged

territory, the Court would have been able to limit the inquiry as it did with other witnesses. See,

e.g., Trial Tr. 1822:13-25 (Nimberg); 4202:4-11 (Todd Lee).

               In addition, there is no substantial risk of confusion.             Even if some limited

instruction was required on the propriety of communications regarding plea allocutions, it would

not have been any more complex than the explanation of accomplice testimony and cooperation

agreements on which juries routinely receive instruction, or the standard jury instruction on the

government meeting with its witnesses to prepare them for testimony, in which the Court instructs

the jury that while it may be considered in evaluating witnesses’ credibility, there is nothing

unusual or improper about the government meeting with its witnesses to focus on the subjects of

anticipated testimony. Trial Tr. 4951:18–4952:8. And the defense could have argued (and the




       event, Majidi could easily have been crossed on the changes (and the revised allocution could have been
       offered in evidence) without intrusion into privileged communications.


                                                    25
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 28 of 53




Court might have concluded) that there was nothing unfairly prejudicial in permitting the jury to

evaluate for itself the import of this conduct. 12

                 The “Evidence” Relied on by the Government Required the Jury to Believe
                 the Cooperators.

                 The government does not dispute that its case relied heavily on cooperator

testimony, that it repeatedly cited that testimony in summations, and that it emphasized that finding

reasonable doubt required disbelieving the cooperators. Defense Mot. 28–30, 57–59; Trial Tr.

4639:25–4640:2 (government arguing in summation that not guilty verdict would require that

jurors believe “that Mr. Nimberg lied to you, Mr. Majidi lied to you, Mr. Dole lied to you”); see

also Gil, 297 F.3d at 103 (evidence material where “arguments and inferences [it] could support

or reinforce . . . . bear importantly on the central issue at trial”).

                 The government still claims that the suppressed evidence was not material because

the evidence at trial was “overwhelming.” Opp. 38. But its argument is circular: To demonstrate

the supposed “strength and corroboration of the evidence,” id. at 41, the government cites the

testimony of its cooperating and immunized witnesses, reiterating the importance of that testimony

to its case. See id. at 4–6, 7–9, 10–12, 38–39. And while the government claims that the

supposedly “devastating” contemporaneous text messages and emails it cites “speak for

themselves,” id. at 40, the opposite is true: The communications by themselves do not demonstrate

that either defendant was knowingly participating in a scheme to inflate marks above fair value.

Certainly the defense argued and presented evidence at trial that the government was not



12
        If a prosecutor could appropriately script cooperator plea allocutions, and do so without concern that it would
        be revealed to the jury or become the subject of cross-examination, the prosecutor might adopt a policy of
        writing all cooperator allocutions to ensure that they properly “hit the elements,” contain no mistakes, are
        consistent with proffer statements, and track the government’s theories of the case. It is not clear why, under
        the government’s argument, this is not the invariable practice, or why the prosecutor does not describe the
        conduct in court and simply have the pleading defendant agree to it.



                                                         26
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 29 of 53




interpreting these communications correctly. Only the cooperators’ explanation of those texts—

explanations that the defense would have argued were “shaped” by the government—turned them

into evidence of the alleged fraud.

               Mr. Ahuja: Nearly all of the communications cited by the government as evidence

of Mr. Ahuja’s guilt are between other alleged co-conspirators, do not reference Mr. Ahuja, and

do not on their face show that Mr. Ahuja was aware that marks were inflated above fair value. See

Opp. 4–11. Thus, for example, the government claims that contemporaneous communications

reflect that Mr. Ahuja set “inflated targets for monthly returns . . . that the fraudulent mismarking

scheme was designed to meet,” id. at 9, but the communications cited suggest only that Mr. Ahuja

pressed traders for higher returns, which the defense argued he expected to be done through the

legitimate “challenge” process, see GX 858-Q (text message from Dole to Mr. Shor saying “Big

boss was here. Saying push for 2.5nm in hf”), or reflect others discussing challenging marks

among themselves (without reference to Mr. Ahuja), see GX 870-H (text message from Majidi to

Nimberg saying “We need another 300-400k. . . . The conversation [with dealers] is not like ‘mark

my bonds here.’ It’s more like we saw XYZ trade at this price yesterday and we have a similar

bond.”). Only by mixing in citations to the cooperating or immunized witnesses’ testimony can

the government draw the inference that PPI’s estimates were fraudulent targets to be met through

fraudulent means. See Opp. 6 (citing GX 870-H but citing Nimberg testimony to explain its

meaning); id. at 9 (citing GX 858-Q but citing Majidi and Nimberg testimony to explain its

meaning). 13 After the witnesses testified about these texts on direct examination, Mr. Ahuja drew



13
       Indeed, as evidence of Mr. Ahuja setting fraudulent targets, the government cites to Dinucci’s testimony
       about Mr. Shor feeling pressure from his “bosses,” Opp. 33, even though it is the very kind of testimony—
       uncorroborated and contradicted by documentary evidence and mentioned only after many meetings with the
       government, see Defense Mot. 65–66—that would have been undermined by concrete evidence of Dinucci
       and other cooperators changing their allocutions to favor the government’s view of the evidence.



                                                     27
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 30 of 53




out evidence on cross that suggested that the texts were about legitimate challenges: Nimberg

admitted that he thought PPI’s marks were “fine” at the time he had the exchange with Majidi in

GX 870-H, and Dole testified that there would be “nothing wrong” with Mr. Ahuja saying “let’s

push” with respect to challenging marks. Trial Tr. 823:20-23, 1883:6-19, 1886:16-19. The jury

would have been more inclined to believe Mr. Ahuja’s position that these communications were

not inculpatory had they seen concrete evidence of cooperators willing to alter their testimony to

align with the government’s interpretation of the evidence.

                Similarly, the communications cited by the government do not themselves “reflect

. . . pressure from Ahuja to commit fraud.” Opp. 10 (emphasis added). 14 The government leans

heavily on a text from PPI portfolio manager Mark Ginsberg to Dole in which Ginsberg says he

had told Mr. Ahuja “we are mismarked by 400 bps.” 15 Mr. Ahuja’s interpretation of what Ginsberg

(who did not testify) meant by his reference to being “mismarked by 400bps,” or 4 percent, was

that it referred to a handful of bonds that were being put out for sale that day and might trade below

marks, and was not a reference to the fund being “mismarked;” in fact, the evidence indicated that

PPI sold those bonds “flat to marks,” DX 5271, meaning that PPI’s marks for the bonds were by

definition not inflated. Trial Tr. 627:18–639:4; 4776:3–4778:2 (arguing this explanation to jury).


14
       The government cites texts on which Mr. Ahuja is not copied that they claim reflect others saying they warned
       Mr. Ahuja not to oversell PPI’s performance to SkyBridge or complaining about Mr. Ahuja overselling PPI’s
       performance to SkyBridge, see Opp. 6, 10 (citing GX 870-CC, GX 840-Y), but the government provided no
       evidence of Mr. Ahuja in fact doing that, despite having access to PPI’s emails and SkyBridge’s emails. The
       contemporaneous evidence showed Mr. Ahuja either passing along information he received to SkyBridge or
       telling SkyBridge that returns would be lower than what SkyBridge had anticipated. See GX 846-C, DX
       10032, GX 1421, GX 1422; GX 357, DX 10041, DX 10061; DX 6271, DX 6272; DX 10016, GX 361.
15
       The government misleadingly quotes the text as stating “Ginsberg had ‘just told [Ahuja] we are mismarked
       by 500 [basis points] and [Ahuja’s] asking for 60 [additional basis points]. This has to end.’” Opp. 10, 39,
       40. The actual text states “We just told Neil we are mismarked by 400bps and he’s asking for 60bps. This
       has to end.” GX 859-G (emphasis added). The government nonetheless places “[Ahuja’s] asking” in its brief
       in place of “he’s asking” even though Dole, when shown the full context for Ginsberg’s message on cross-
       examination, see DX 5271, admitted that he was no longer sure the “he’s” referred to Mr. Ahuja at all in light
       of evidence that made clear it referred to either Majidi or portfolio manager Hyung Peak. Trial Tr. 621:2–
       627:4; 1206:1-3 (government acknowledging its witness was no longer sure who the “he” was).



                                                       28
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 31 of 53




Regardless of which interpretation is correct, the jury lacked critical, suppressed evidence going

directly to its assessment of the cooperators’ (and the government’s) explanation.

               Finally, the government cites only three messages with alleged co-conspirators on

which Mr. Ahuja is actually copied. Two relate to the “io bonds” in the New Issue Fund. But

despite the references to “marks,” these messages (sent in the middle of the month and not during

the “month-end” pricing process) referred to internal figures and not an effort to deceive investors.

See GX 851-D (Dole text referring to marks “this month” and deferring decision to “month end”);

GX 851-H (referring to measuring PPI’s io bonds against “iOS” benchmark); see also Trial Tr.

4783:5–4785:12 (Mr. Ahuja’s counsel explaining GX 851-H to jury). That interpretation was

supported by contemporaneous communications which reflected that, after these texts, Dole told

Mr. Ahuja they had traded bonds in the New Issue Fund and were “definitely” marked within the

bid-offer spread, GX 851-K, and that PPI had told investors on multiple occasions that the io bonds

would sell below marks, see DX 4082 (January 2016 meeting in which Mr. Ahuja told Blackrock

that io bonds could sell 10-15% below marks); DX 6454 (June 2015 text in which Majidi says he

told investor that io bonds would sell 5-6% below marks). The government interpreted the other

message on which Mr. Ahuja is copied, GX 851-C, as Mr. Ahuja directing Dole to “just force”

fraudulent marks, S1 ¶ 31, but on cross, Dole admitted that the exchange referred to the “whole

loan book,” which was marked exclusively by “big institutions like Wells Fargo” or “Credit

Suisse,” and not by any of the allegedly corrupt brokers. Trial Tr. 673:5-24, 823:24–825:6.

               Again, our aim here is not to relitigate the meaning of these text messages, but

rather to demonstrate that throughout trial Mr. Ahuja raised legitimate arguments, backed by

contemporaneous communications, that the cooperators were interpreting documents incorrectly

in a manner that favored the government. While Mr. Ahuja was sometimes able, using other




                                                 29
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 32 of 53




documentary evidence, to get witnesses to admit that their interpretation of evidence was wrong,

Mr. Ahuja would have been able to cast doubt on all of the disputed interpretations had he had the

benefit of concrete evidence of the witnesses’ willingness to adopt the government’s narrative.

This would have been particularly powerful when combined with the fact (which the government

does not dispute) that the only proof tying Mr. Ahuja to allegedly corrupt brokers was cooperator

testimony, and the ample contemporaneous evidence reflecting that he was not aware of the

mismarking scheme. That evidence included, among other things, Mr. Shor telling Mr. Ahuja

when he resigned in March 2016 that information was “not relayed” to him “always accurately or

fully,” DX 1810-A1; that as they were preparing for PPI’s internal investigation in March 2016,

Dole and Majidi did not seek out Mr. Ahuja but rather went to talk “offsite,” DX 5220; that when

interviewed by Morgan Lewis, Dole blamed only Majidi for the mismarking, DX 4111; Trial Tr.

4232:5-9 (Todd Lee); that Dole and Mr. Shor messaged in late 2015 about a potential chance to

tell Mr. Ahuja “the truth” that “amin told me to mark [the book] up,” DX 5087 at 2; and that, with

Mr. Ahuja’s approval, PPI hired a leading auditor to independently review PPI’s valuations, and a

former prosecutor and enforcement attorney to serve as chief compliance officer at the peak of the

alleged fraud.16

                Mr. Shor: The government’s description of the evidence regarding Mr. Shor is

similarly exaggerated and fully dependent on the say-so of cooperators. Thus, the government

quotes two 2014 communications in a strained attempt to support its scripted narrative regarding

the timing of mis-valuations. Neither does so. First, an April 2014 statement to “Give Frank


16
       To the extent the government continues to press Mr. Ahuja’s alleged “conceal[ment]” of the imputed mid
       methodology, Opp. 7, that theory was not even supported by its own cooperators. Instead, the government
       relies entirely on one section of a 2011 email that it could not prove that Mr. Ahuja read, GX 1004, and PPI’s
       disclosure of its use of sector spreads for pricing purposes to its auditors, administrators, brokers, middle and
       back-office personnel who interacted with investors, and other investors, were all inconsistent with an intent
       to conceal sector spreads from anyone. DX 4049, DX 8082, DX 6153, DX 10901, DX 8053, DX 1414–25,
       DX 6147.


                                                         30
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 33 of 53




orders for day at your marks,” GX 858-B, says nothing about inflated valuations; a person placing

a trade order would typically specify a desired price for the trade. Moreover, the actual data

entered at trial showed that more than half of the marks provided by Auriga (Frank) at that time

period were lower than those provided by other brokers. DX 5; Trial Tr. 1124:15–1126:6 (Dole,

on cross, admitting that communication relates to March 2014 prices, and confirming that DX 5

reflects the prices for the same period).         Second, the government quotes a July 2014

communication in which Dole states he “can put in prices we want from frank to get to 1mm up

on hf,” without mentioning that Dole’s reference is to an internal spreadsheet used for analyzing

challenges, and ignoring Mr. Shor’s response stating that after he receives Dole’s spreadsheet, Mr.

Shor “can then adjust relative to where I think correct mark should be.” GX 858-E. Moreover,

the actual data entered at trial demonstrated that Dole’s strained attempt to drag inflated valuations

back into 2014 was false.      Dole offered his gloss on the communication (adopted by the

government’s brief): “These are the prices that we were giving Frank so he could reply with them

and then we would get to our targets.” Trial Tr. 1120:24–1121:1. But in fact what happened in

response to this communication is that Auriga (Frank) provided prices that were lower, often

significantly so, than the prices purportedly proposed by Dole on eleven out of eighteen bonds.

Compare GX 958 (showing Auriga prices for month-end June 2014) with GX 1058 (the referenced

email with proposed pricing); see Trial Tr. 1121:17–1122:24.

               The government then immediately pivots to 2015 communications, mixing together

two arguably inculpatory ones from September and October 2015 (the same time period in which

Mr. Shor was complaining about valuations and marking down his book in direct contravention of

Majidi’s instructions) with an earlier one from March 2015 that does not involve Mr. Shor. Opp.

3–4. Then, as it must, the government returns to the cooperators’ testimony, and as it did in re-




                                                 31
       Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 34 of 53




writing Majidi’s allocution, the government emphasizes 2014 and extensively quotes the

cooperators’ (uncorroborated) claims about a 2014 fraud. Id. at 4–5. The government also leans

heavily on Nimberg’s conclusory claims that he participated in a “scheme” with Mr. Ahuja, Mr.

Shor, and others beginning in 2014, yet the government nowhere acknowledges that the “scheme”

in Nimberg’s mind was the selective use of challenges, Trial Tr. 1559:15–1561:1, 1570:14-25—a

theory that the government specifically and repeatedly represented it would not rely upon. ECF

65 at 5; Apr. 16, 2019 Conf. Tr. 8. In other words, even at this late date in the proceedings, the

government has put the lie to its own representation by relying—indeed, highlighting—Nimberg’s

uncharged and disclaimed theory of the scheme.

                Had the government produced Brady/Giglio material as required by law, and

refrained from providing inaccurate information to the Court, the defense could have shown that

only through scripting and “shaping” did the cooperators adopt an inculpatory gloss on innocuous

2014 text messages and on crude text messages that nowhere refer to fraudulent pricing. 17

II.    THE COURT SHOULD GRANT THE MOTION TO DISMISS THE INDICTMENT

               In their opening brief, the defendants set forth a long series of instances in which

the government, among other things: (i) failed to timely produce Brady/Giglio material that had

been in its possession for months, even when requested by the defense; (ii) did not turn over

impeachment and other material until specifically identified by the defense or the Court, or until

triggered by the defense’s issuance of Rule 17(c) subpoenas to the witnesses and their counsel;

(iii) made multiple assurances to counsel and the Court about compliance with discovery



17
       In light of the above, the government’s argument that the defendants cannot “seriously argue there is a real
       concern that an innocent person may have been convicted,” Opp. 42 (internal quotation marks omitted), is
       wrong and reveals a familiar but unwarranted self-assurance. Defendants were entitled to a fair trial based
       on a complete record and adversarial testing of the evidence. The government’s actions in this case
       undermined confidence in the verdict and the evidence the jury relied on in reaching it. Kyles, 514 U.S. at
       434 (Brady is “not a sufficiency of evidence test”). The defendants are not guilty.


                                                      32
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 35 of 53




obligations that proved to be wrong; (iv) falsely accused the defense of trying to create a false

record of non-disclosure; (v) failed to conduct (or at least complete) searches that it represented it

would undertake; and (vi) did not produce—and but for a defense FOIA request would never have

produced—the rewritten Majidi allocution. See Defense Mot. 5–42, 70–89.

                The government barely engages on most of these points, much less on the overall

claim that they either lacked or did not follow practices, policies, or procedures designed to fulfill

their disclosure obligations. This overall claim is critical, because it demonstrates that, given the

government’s persistent failures to identify and timely produce even the easiest-to-find

document—a government script for a cooperator delivered by the cooperator under oath—we can

have no assurance that there is or was nothing more that should have been, but was not,

memorialized and produced. In other words, the government’s track record calls into question the

reliability of all of its claims. The government thus assumes its own current reliability, and

dismisses the extensive record of unreliability as the defense seeking to “cobble together a

narrative” and “rehash . . . complaints” about pretrial disclosures, “the bulk of which were made

between three and seven months before trial.” Opp. 44.

                In making its arguments, the government ignores the fact that many of the most

important “disclosures” at issue in these motions were made during—or, in some cases, after—

trial, and even then only begrudgingly or when it became clear the defendants would obtain the

same materials from another source. 18 More importantly, the government largely ignores the

defendants’ detailed account of the government’s failure to set up or maintain any process for


18
       Although referred to as “disclosures,” many of the government’s productions were made only after specific
       and repeated requests by defense counsel, such that it is not clear whether they would have been made absent
       request or court order. So, for example (and as noted in our moving papers), the government’s initial response
       to the FOIA request did not include the rewritten Majidi allocution, and the defense was forced to follow up
       with the government (and eventually the Court) to get even that document. Defense Mot. 32. The
       government’s position that its rewritten allocution is not Brady/Gigilo—and presumably did not need to be
       produced at all—is not comforting in this respect.


                                                       33
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 36 of 53




recording, preserving, and disclosing substantive communications with counsel; its failure to

conduct the searches it was ordered to complete; and its repeated statements to the Court and the

defense stating that it had completed those searches. Defense Mot. 5–42; 70–89. Instead, the

government falls back on (i) its “extensive” (but irrelevant) production of “3500 material”; (ii) a

post-trial review conducted by AUSA Metzner that was never intended to evaluate (much less

adjudicate) the issues raised here; and (iii) certain specific instances in which the government

produced notes memorializing calls or in-person meetings with counsel for cooperating witnesses.

Opp. 42–43.

       A.      The Government’s Repeated Disclosure Failures Are Not Cured by the
               Volume of the Government’s Other Discovery.

               Largely ignoring the well-documented list of belated disclosures, failures to

memorialize key communications, and erroneous representations made to the Court, the

government points to the volume of material it did disclose, and that it made large productions

well in advance of trial. Those disclosures are irrelevant, in that the volume of discovery actually

produced is not a defense to material that was not produced.

               And while the government presents its disclosures as having been produced timely

and of its own volition, the record demonstrates otherwise. These disclosures often resulted from

persistent efforts by the defense to require government compliance with its obligations. See July

24, 2020 Conf. Tr. 16:22–17:3 (“I’m taking very seriously [defendants’] argument to me that all

of this information that’s coming to me is coming to light because of work that you did, very

thoughtful approaches that you took involving Rule 17(c) and FOIA and not, perhaps, where it

should have come from, proactive, required, traditional disclosure by the government.”).

               First, and insofar as the government relies on the number of documents produced

to suggest that it fulfilled its disclosure obligations, see Opp. 14–16, the quantity of disclosure—



                                                34
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 37 of 53




most of which came from PPI’s productions to the SEC and was simply forwarded to the defense—

is irrelevant.   Where government productions omit key material subject to disclosure, the

government has not discharged its disclosure obligations, no matter how voluminous its

productions. Here, and as set forth in detail in our opening brief, the government failed to timely

disclose numerous Brady/Giglio statements from witnesses, notes from presentations by and

communications with witnesses’ counsel containing exculpatory or impeachment material, and

proposed allocutions by its cooperating witnesses (and the government’s revisions to those same

allocutions). No volume of disclosure can counterbalance these failings.

                 Second, and as noted above, a significant amount of this material was produced

only because the defendants persisted in seeking additional disclosure when it became clear to the

defense that—notwithstanding government representations to the contrary—important documents,

including key witness statements, were missing from the government’s productions. So, for

example, the government reported on June 12, 2018 (the same day that it produced “[t]he majority

of discovery in this case,” Opp. 14) that it was “unaware of any Brady material.” See Defense

Mot. 5. But we now know that it possessed extensive statements from notes of witness interviews

and presentations that had occurred months or even years earlier that would not be produced for

several months, see id. at 8–12. The government also highlights “four substantive disclosures”

between November 5, 2018 and February 7, 2019, attributing these to a “review [of] its file,” see

Opp. 15, but does not mention the persistent defense requests leading up to these disclosures,

including requests made in May, June, August, September, October, and November 2018, and the

Court’s January 2019 directive requiring the government to conduct additional review and “say

something more specific” to defense counsel than, “We know our Brady obligations.” See Defense

Mot. 5–8, 10–11.




                                                35
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 38 of 53




               To cite just one example, the government notes that its January 30, 2019 disclosure

contained “information from a presentation by Majidi’s counsel.” Opp. 15. What the government

does not say is that (i) the presentation took place in April 2018, nine months before the disclosure;

(ii) the defense had repeatedly (five times) requested information transmitted to the government

by witnesses or their counsel (including specifically Majidi or his counsel), see Defense Mot. 5–

9; (iii) the government, in response to these requests, told the defense in December 2018 that it

had already “thorough[ly] review[ed] [] its file . . . . with care,” ECF 65 at 10–11; (iv) the Court

pressed the government on whether information from Majidi’s counsel’s presentations had been

turned over, January 17, 2019 Conf. Tr. 76:7–17; and (v) the “information” the government

ultimately disclosed from that presentation—statements which contradicted core allegations in the

Indictment—were omitted from a prosecution team member’s notes of that presentation, as the

prosecution team had reviewed its notes of the meeting and had not identified anything warranting

disclosure, see Defense Mot. 10. And nowhere in these four disclosures was the rewritten Majidi

allocution, even though the first of the four disclosures followed Majidi’s plea by less than a week

and even though the defendants had already repeatedly emphasized that communications with

counsel were disclosable as Brady/Giglio.

               The government also points to hundreds of pages produced by cooperators’

counsel—rather than the government itself—in response to the defendants’ Rule 17(c) subpoenas.

See Opp. 16–17. Of course, the government cannot rely on third parties to satisfy its own

disclosure obligations, nor should a defendant be required to file a third-party subpoena to

precipitate the production of disclosure guaranteed by the Constitution and laws of the United

States. In fact—and as the government does not actually contest—it was those Rule 17(c)

subpoenas that ultimately gave rise to numerous material government disclosures, including the




                                                 36
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 39 of 53




April 2018 letter from Majidi’s counsel conceding investors’ knowledge of the “imputed mid”

methodology, communications between the government and Dole’s counsel where Dole’s counsel

questioned certain facts in Dole’s draft Information, and the proposed Majidi and Dinucci

allocutions. Defense Mot. 14–19. The government also does not dispute that at the same time it

told the Court that the Rule 17(c) subpoena to Majidi’s counsel had not prompted its production

of the proposed Majidi allocution, its contemporaneous internal emails reflected that it had

produced the document, at least in part, because it recognized that the defendants “otherwise”

would “get it from” Majidi’s counsel. Id. at 18–19.                   The government’s insistence that it

“specifically inquired” with its cooperators to ensure they had produced responsive material, Opp.

16, is irrelevant: the government did not have to ask the cooperators for communications that were

in its own possession. 19

                The record shows that the defendants were repeatedly forced to expend

extraordinary efforts and resort to unusual “self help” to pry evidence from the government

through letter motions, Rule 17(c) subpoenas, and post-trial FOIA requests. In claiming that the

defendants “cannot seriously argue that they were prejudiced when they received those disclosures

months before trial,” Opp. 44, the government ignores the point being made through this particular

motion: that the government’s disclosure obligations should not depend on the defense’s ability

to enforce them. See Banks, 540 U.S. at 695–96 (rejecting “the notion that defendants must



19
       The government’s emphasis on this point is also surprising given the lengths to which the defense was
       required to go to get the government to actually inquire whether its cooperators had relevant information. In
       April 2019, Mr. Ahuja was forced to move to compel the government to request, review, and produce relevant
       emails from Majidi’s personal email account, because even though the government’s own productions from
       other witnesses demonstrated that Majidi used his personal email account to discuss the subject matter of the
       conspiracy, Majidi had not produced any emails from his personal account to the government, and the
       government—despite multiple specific defense requests—had declined to ask Majidi for those emails. See
       ECF 102. As the government conceded in response to that motion, when the government finally asked
       Majidi’s counsel for those materials, it learned that there were likely “several hundred electronic
       communications” responsive to Mr. Ahuja’s requests. See ECF 115 at 1.


                                                       37
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 40 of 53




scavenge for hints of undisclosed Brady material when the prosecution represents that all such

material has been disclosed,” since “[a] rule thus declaring ‘prosecutor may hide, defendant must

seek,’ is not tenable in a system constitutionally bound to accord defendants due process” (internal

quotation marks omitted)); Leka v. Portuondo, 257 F.3d 89, 102 (2d Cir. 2001) (“[I]t is the

prosecutor’s burden to make full disclosure of exculpatory material, not the defendant’s.”); Ogden

v. United States, 303 F.2d 724, 733 (9th Cir. 1962) (“The Court and the defendant must grope;

only the government knows the content of its own files.”). Again, and for the purposes of this part

of the defense motion, the point is that the government, at least in this case, lacked any effective

system or process designed to preserve or make the disclosures it was required to make.

       B.      The Government’s Failure to Maintain Any Disclosure Process Was at Least
               Reckless.

               The government has acknowledged that its disclosure efforts were “wholly

insufficient” in this case.   July 24, 2020 Conf. Tr. 24:7-8; see, e.g., id. at 32:1-8 (“[W]e

acknowledge that our searches -- and it wasn’t intentional to be clear -- our searches were not

sufficient to identify when you said to us: Go back to your office and see if there are any more

like this. Tell me how we got from Point A to point B. The work that we did to figure that out

was not sufficient, and we acknowledge that.”); Griswold Decl. ¶ 36 (recognizing that “email

searches could and should have been more thorough, and that it would have been best to

memorialize the steps [taken] to conduct them”). Now, relying on the Court’s January 13, 2021

Order, the government claims that no relief is warranted because the Court already determined

there were no “systemic disclosure” issues. See Opp. 44.

               But the issues raised here were not before the Court in connection with the January

13 Order. The Order, rather, was based entirely on the government’s more recent post-trial

searches, which were conducted in response to the allocution issues, and after the rewritten Majidi



                                                38
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 41 of 53




allocution and other documents had been discovered. ECF 424 at 2. The Order preceded this

motion, in which the suppression of the allocution evidence is placed in context and as a symptom

of a failure to implement a system reasonably designed to memorialize, preserve, and produce

disclosure to which the defendants were entitled.         The government’s opposition does not

meaningfully engage on either the government’s disregard for DOJ policies that required the

prosecutors to maintain and segregate substantive case communications, see Defense Mot. 77–78

& nn.22–24, or on the larger context in which the disclosure failures occurred.

               Indeed, the government offers no response at all to the fact that the government

violated its own written policies requiring the segregation and preservation of potentially

discoverable electronic communications. Id. Had the government followed its own policies, each

of the letters from counsel containing exculpatory information, the email transmissions of draft

allocutions, the communications related to the pleas, and other belatedly disclosed or never-

disclosed communications would have been in a segregated “file” from the time they were sent or

received, and would have been produced to the defense in a timely fashion. Further, had it adhered

to its policies the government would not have been able to repeatedly (and inaccurately) represent

to the Court and the parties that it had reviewed its entire “file” and complied with all of its

obligations.

               With respect to the broader context, the prosecution team ignores the Office’s own

statements about its awareness of related issues and steps it claimed to have taken to address them.

So, to cite one example, in response to issues that arose in the Nejad matter, the government

represented that:

       [f]ollowing (and substantially as a result of) issues in the Pizarro case, this Office,
       under [then-leadership], convened a committee that by September 2018 had
       completely updated [its] Discovery and Disclosure Policy. The Policy stresses,
       among other things, how “[b]road, early disclosure is also in the prosecution’s



                                                 39
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 42 of 53




        interest because it will leave the prosecutor less likely to be vulnerable after the
        case is over to the argument that a non-disclosure that seemed immaterial early in
        the case was in fact material at the end of the day.” . . . . AUSAs received Unit-
        level training on the Policy shortly after its adoption.

July 2, 2020 Gov’t Ltr. at 17, 18 Cr. 224, ECF 354. While the defense does not have access to that

updated Discovery and Disclosure Policy, we note that the training referred to in this letter appears

to have taken place shortly after the Policy’s adoption in September 2018, right around the time of

the government’s revisions to the Majidi allocution, which the trial team neither memorialized nor

disclosed.

               Neither of these failures—the failure to follow its own policies or the failure to

learn from its mistakes—is dispositive on the issue. But both reflect the government’s unfortunate

and cavalier approach to its disclosure obligations, and to the actions it took (or did not take) before

repeatedly representing to the Court and the defense that it was aware of and abiding by its

disclosure obligations.

        C.     The Government’s Representations to the Court Were at Least Reckless.

               Along the same lines, the government also does not respond to the defendants’

arguments regarding its repeated representations to the Court about its deficient searches and its

handling of the cooperator allocutions. Instead, it repeats (as it did many times before) that it

complied with its obligations, see Opp. 44, and stresses that any mistakes were made in good faith,

id. at 45.

               But again, the record—which the government does not meaningfully dispute—

demonstrates that its representations to the Court were at least “reckless.” United States v. Bundy,

968 F.3d 1019, 1042 (9th Cir. 2020). Over and over, the government represented that it had

thoroughly reviewed its entire file, including communications with cooperators’ counsel and notes

memorializing oral communications. See Defense Mot. 9, 10, 12, 13, 15, 20. The Court repeatedly



                                                  40
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 43 of 53




relied on the government’s representations and assurances to deny the defendants relief, including

on the defendants’ November 2018 pretrial motions, their March 2019 letter requesting in camera

review of the government’s notes of communications with counsel for government witnesses, their

March 2019 request for an adjournment, their April 2019 request for the government to request

and produce relevant documents in the possession of its cooperating witnesses, their May 2019

request for specific categories of missing 3500 information, their mid-trial motion to dismiss the

Indictment, and, of course, their mid-trial motion to introduce evidence and cross-examine

cooperating witnesses on their proposed allocutions. See id. at 10–11, 12, 13, 19, 25; see also

March 11, 2019 Conf. Tr. 6:10-15 (denying adjournment request; in part, justifying denial because

“I am telling myself [the government’s January/February 2019 productions were] because the

government took to heart the statements that I made at our last telephonic conference about making

sure they had scoured their notes”); ECF 138 at 3 (“The Court expects that the Government has

made appropriately robust inquiries of all of its potential witnesses for relevant documents and

materials, and that future disclosures under Rule 16, Giglio, or Brady will be kept to a minimum.”).

               And yet, following each of these representations, the government was shown to be

in possession of substantive and material information, up to and including many months after trial.

See Defense Mot. 10 (government disclosing Brady materials on January 15, 2019, after previously

saying it had thoroughly reviewed its file), 11 (same on January 30, 2019), 14 (same on May 30,

2019), 15–19 (same repeatedly the first week of trial), 32 (same one year after trial).

               The government’s opposition to these motions only further highlight its

recklessness in making very serious representations to the Court about the defendants’

constitutional rights. In its June 12, 2018 Rule 16 production letter, for example, the government

stated that it was “unaware of any Brady material,” and during the July 25, 2018 pretrial




                                                 41
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 44 of 53




conference, the government took offense at the defense’s suggestion that there might be Brady

material. See id. at 5–6; July 25, 2018 Conf. Tr. 16:4-12. Implicit in those and other similar

representations was that the government had looked for the requested material.              But the

government now acknowledges that it “had not yet completed its review of its files for information

potentially disclosable under Brady.” See Opp. 15; see United States v. Chapman, 524 F.3d 1073,

1085–86 (9th Cir. 2008) (dismissing the indictment where the trial prosecutor, in addition to failing

to memorialize extensive discovery, “repeatedly represented to the court that he had fully complied

with Brady and Giglio, when he knew full well that he could not verify these claims”).

               In the few instances in which the government attempts to address specific discovery

failures, it offers unconvincing excuses. So, for example, the government states that the October

31, 2018 email from AUSA Naftalis to Mr. Rosenberg arranging a meeting the day of Majidi’s

plea was not produced because it was a “routine scheduling email.” Opp. 45. The government

ignores, however, that in the context of the issues before the Court at the time, and the Court’s

focus on the allocutions in particular, the email was more than routine logistical correspondence;

indeed, AUSA Naftalis now acknowledges, in his February 12, 2021 declaration, that he discussed

the allocution at that meeting. Naftalis Decl. ¶¶ 22, 44. Nor does the government address the fact

that on June 10, 2019, when AUSA Naftalis was asked directly by the Court whether he spoke to

Mr. Rosenberg about the allocution on the day of the plea—just two days after certifying to the

Court that he had reviewed “all” communications with counsel for witnesses—he said “No.” Trial

Tr. 772:3-5. In addition, the government’s other contemporaneous disclosures belie the implicit

claim that a “routine” email was outside the scope of its review or production: other documents

from its production on June 8, 2019 included housing forms, travel requests, and requests for

modification for bail, see Defense Mot. 20. Nor does the government explain how it could make




                                                 42
         Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 45 of 53




good faith representations to the Court about what did and did not occur with respect to the

cooperators’ allocutions without actually having done the review the Court ordered it to do. See

id. at 82 (government stopped searching emails with Dinucci’s counsel after finding a draft

allocution).20

                  The government also points out that the rewritten Majidi allocution was not located

during this review because it was in an “internal” email, and prosecutors apparently believed the

Court only had directed them to review external communications. Opp. 45. But it is not the

Court’s responsibility to tell the government how to search its files for materials covered by Brady

and Giglio. And the limitation of its mid-trial search to external communications does not explain

its failure to segregate, locate, or produce that document until it received the FOIA request (and,

even then, only after the defendants sought the Court’s intervention). The government does not

even bother to come up with excuses for other belated disclosures that should have been produced

earlier if it had made the efforts it was telling the Court it was making. See Defense Mot. 15–19,

39–42.

                  The government also does not explain how it was able to make the representations

it made to the Court, repeatedly and with certitude, about its role in Majidi’s allocution, without

having conducted even minimal diligence on the issue. See Trial Tr. 769:6-7, 770:1-3, 771:1-5

2065:23—2066:18. The government had not, at the time of those representations, conducted even

a modest review of its own internal communications for documents or emails for allocution-related

emails on the dates immediately surrounding Majidi’s allocution. And as the Court recognized,



20
         Similarly, the government excuses its failure to disclose the second draft Dinucci allocution because it would
         have been “cumulative,” see Opp. 45, but the Court had ordered the government to review its files again for
         requisite disclosure, which included communications with witnesses’ counsel, and subsequently certify to
         the Court its understanding of and compliance with its disclosure obligations. Trial Tr. 479:25–480:15. That
         order did not carve out material that the prosecutors deemed “cumulative.”


                                                         43
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 46 of 53




after the representations were made, “nothing prevented the prosecution team from checking its

files that evening (or over the ensuing five weeks of trial) to confirm their respective

recollections—and, more pointedly, the accuracy of their representations to the Court.” January

13, 2021 Order at 3, ECF 424. The government’s willingness repeatedly to make unsupported and

unsupportable representations to the Court evinces a lack of appreciation of the gravity of such

representations and at least a reckless disregard for the defendants’ constitutional protections.

       D.      The Government Offers No Justifications for its Failure to Memorialize
               Significant Communications.

               The defense agrees with the government that there is “nothing improper about

speaking with another lawyer by telephone or in person, and not every communication between

attorneys gives rise to a disclosure.” Opp. 45. But that does not mean that no communication

between attorneys can ever give rise to an obligation to disclose, and the government ignores

critical instances in which it indisputably failed to memorialize substantive discussions with

counsel, including its communications with Majidi’s counsel regarding the allocution (e.g., what

was said on their October 30, 2018 call and during their October 31, 2018 pre-plea meeting), its

communications with Dinucci’s counsel regarding his allocution (e.g., what was said on their April

5, 2017 call the day before Dinucci’s plea), its communications with Dole’s counsel regarding

Dole’s request for immunity and his plea (e.g., the November 12, 2017 call with Dole’s counsel

the day before Dole’s plea, and discussions between the trial team’s supervisors and Dole’s counsel

on the day of Dole’s plea). Defense Mot. 35–36, 40, 84–87, Ex. D. While there is nothing

improper about oral communications, the government does not address why it is that all of these

plea-related discussions took place orally (by phone or in-person) and none were communicated

over email or otherwise memorialized. Nor does the government explain why prosecutors failed




                                                 44
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 47 of 53




to memorialize key, obviously exculpatory statements made by Majidi’s attorneys at his pre-

indictment “pitch” to the government. See id. at 84–87.

               The government also does not explain why it failed to contemporaneously

memorialize discussions regarding immunity with Nimberg or his counsel. Id. at 86. Rather, when

the defense expressed surprise that the government had proposed a jury charge with instructions

on immunized witnesses, the government belatedly attempted to “disclose” a full year of

discussions by creating a one-page handwritten note that referred generically to “discussion about

potential of applying to Court for immunity.” Id. The actual substance of those discussions, which

never were memorialized and therefore remain unknown, is classic Giglio material to which the

defense has been denied access. See United States v. Sudikoff, 36 F. Supp. 2d 1196, 1203 (C.D.

Cal. 1999) (“Though Giglio concerned the suppression of the very existence of a leniency

agreement, information that illuminates the process leading up to the agreement may ‘cast a

shadow’ on an accomplice witness’s credibility in a manner that disclosure of only the agreement

itself would not accomplish.”).

               The government states that because it produced substantial Jencks Act material

before trial, it would be “an unfair inference” to assume the government deliberately failed to

memorialize these communications. But there is nothing “unfair” about that inference. The

government has neither provided an explanation for, nor suggested any other inference that could

possibly be drawn from, its decision not to email the revised allocution back to Mr. Rosenberg

(even though Mr. Rosenberg had emailed it to the government), but rather, to arrange for a phone

call and then an in-person meeting to discuss the allocution and hand it to Majidi or his counsel in

hard copy. The government thought it was fair at trial for it to urge the jury to draw negative

inferences about the defendants’ guilt from their desire not to memorialize communications, but




                                                45
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 48 of 53




conveniently ignores that members of the trial team violated DOJ policies against using personal

cellphones for work (intended, at least in part, to ensure records are appropriately preserved),

Defense Mot. 78 n.24, 87–88 n.28, and engaged in other conduct that appeared designed to avoid

discoverable communications.

               Moreover, the government’s deflection to other, unrelated Jencks disclosures only

further suggests that the failure to memorialize key communications with cooperators’ counsel

was intentional or, at a minimum, reckless. For example, the government repeatedly provided the

defense with 3500 material related to meetings with its immunized witness Nimberg and

cooperating witness Dinucci that referenced only an exhibit number and nothing else, or simply

said “nothing new.” See 3525-18; 3525-19; 3525-20; see also 3505-81, 3505-85, 3505-86, 3505-

87. Yet the same prosecutor who appears to have written those notes failed to memorialize

substantive conversations with Majidi’s counsel about his allocution. The law (and DOJ policy)

imposes disclosure obligations with respect to communications with witnesses or their counsel,

Triumph Cap. Grp., Inc., 544 F.3d at 162, a fact that the government was acutely aware of when

it cautioned Dole’s counsel about the consequences of sending the government a written request

for immunity, see Defense Mot. Ex. D.

       E.      There is No Way to Remedy the Harm from the Disclosure Violations.

               Viewed in its entire context, the prosecution team’s absence of any functioning

disclosure process, its failure to timely disclose materials (including Brady/Giglio materials), its

reckless representations to the Court and the defense, and its failure to memorialize key

communications reflect the government’s “reckless disregard” for its discovery obligations, which

in turn warrants dismissal of the Indictment under the Court’s authority to remedy the violation of

the defendants’ constitutional rights, preserve judicial integrity, and correct the government’s

process going forward. Bundy, 968 F.3d at 1031, 1042.


                                                46
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 49 of 53




               By repeatedly emphasizing the absence of a record, Opp. 34–35, 44–45, the

government’s opposition only highlights why it is “impossible” to eliminate prejudice to the

defendants “by imposition of lesser sanctions” than dismissal of the indictment. United States v.

Broward, 594 F.2d 345, 351 (2d Cir. 1979). Nearly two years after the verdict, there is no way to

fill in the gaps in the record. Neither the defense nor the Court will ever see communications with

cooperators’ counsel that were not memorialized. And although dismissal is a drastic remedy, this

is the rare case where it is “otherwise impossible to restore [defendants] to the position that [they]

would have occupied but for the misconduct.” United States v. Barcelo, No. 13 Cr. 38 (RJS), 2014

WL 4058066, at *7 (S.D.N.Y. Aug. 15, 2014), aff’d, 628 F. App’x 36 (2d Cir. 2015).

               The government’s claim that the defendants failed to “address the extensive Section

3500 material” or to “mention AUSA Metzner’s two-month-long review” of communications,

Opp. 44, is neither here nor there. The former is irrelevant, see supra § II.A. The latter, AUSA

Metzner’s review, was focused on a discrete topic—whether there were additional unproduced

documents relating to cooperator allocutions—and discrete time periods. AUSA Metzner did not

(to our knowledge) conduct a substantive inquiry, such as by interviewing all of the relevant

witnesses, to try to develop a “complete understanding” of what happened. July 24, 2020 Tr.

15:25. He also was not asked to decide (and certainly did not rule on) either the propriety of the

government’s conduct or the consequences of its acknowledged failures, and his review was not

designed to bless (or for that matter condemn) the government’s disclosures generally. Certainly

it did not address the question of whether the government maintained a process to ensure that

disclosable information was being properly recorded, maintained, and disclosed. Finally, and in

any event, AUSA Metzner’s review made no attempt to, and could never, reconstruct




                                                 47
        Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 50 of 53




communications that were never memorialized. 21

               In United States v. Nejad, Judge Nathan described the government’s conduct using

words that could easily have been written about this case:

       [F]ederal prosecutors have by their own admission repeatedly violated their
       disclosure obligations and, at best, toed the line with respect to their duty of candor.
       Over the course of years in this prosecution—before, during, and after trial—the
       Government has made countless belated disclosures of arguably (and, in one
       instance, admittedly) exculpatory evidence. For some pieces of evidence, the
       Government provides plausible explanations for its late disclosure. For others, it
       provides no explanation at all. And when the Court pressed for more information
       about one of these failures, the Government made a misrepresentation to the
       Court. This serious dereliction requires a serious response.

487 F. Supp. 3d 206, 207 (S.D.N.Y. 2020).

               In Nejad, the government recognized and took action to address its failings in its

disclosures. Here, it has not, and while it initially expressed regret for certain limited failures, it

has not acknowledged the scope or severity of the issues before the Court. Nor has it has conceded

(or even addressed) the argument about the resulting harm being irreparable. Unable (or unwilling)

to take steps to address their failings, the prosecutors have invited the Court to do it for them.

                                             CONCLUSION

               For the foregoing reasons, the defendants respectfully request that the Court grant

their motion for dismissal of the Indictment, or in the alternative, for a new trial.




21
       The government does not dispute that even its post-trial review did not involve the searches the government
       had told the defense and the Court it would perform, which itself required follow-up from the defense to
       obtain necessary information. And the government does not dispute that even those searches could not be
       completed because, for example, the government (except from one prosecutor’s phone) was unable to recover
       text messages dating back to the cooperator pleas or to recover certain voicemails from cooperating
       witnesses’ counsel. Defense Mot. 33–34, 39.


                                                      48
     Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 51 of 53




Dated: May 14, 2021                PAUL, WEISS, RIFKIND, WHARTON &
                                   GARRISON LLP

                                   /s/ Roberto Finzi
                                   Roberto Finzi
                                   Richard C. Tarlowe
                                   1285 Avenue of the Americas
                                   New York, New York 10019-6064
                                   T: 212-373-3000
                                   rfinzi@paulweiss.com

                                   KIRKLAND & ELLIS LLP
                                   John P. Del Monaco
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   T: 212-446-4800
                                   Attorneys for Anilesh Ahuja

                                   WEDDLE LAW PLLC
                                   Justin S. Weddle
                                   Julia I. Catania
                                   250 West 55th Street, Floor 30
                                   New York, New York 11226
                                   T: 212-997-5518

                                   Attorneys for Jeremy Shor




                                    49
Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 52 of 53




 App
   end
     ix
Case 1:18-cr-00328-KPF Document 452 Filed 05/14/21 Page 53 of 53




                                                    f
                                                    ees




 t
 hat
